Citation Nr: 1046150	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from February 1944 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2009 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 20 percent 
rating for bilateral hearing loss and an initial, 10 percent 
rating for tinnitus, effective December 29, 2008.  In December 
2009, the Veteran filed a notice of disagreement (NOD) with the 
initial ratings assigned, and the RO issued a statement of the 
case (SOC) in April 2010.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2010.  

Because the appeal involves disagreement with the initial ratings 
assigned following the grant of service connection for bilateral 
hearing loss and tinnitus, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In his July 2010 substantive appeal, the Veteran requested a 
Board hearing at the RO; however, in September 2010, he indicated 
that he no longer wanted a hearing and requested that his case be 
forwarded to the Board for a decision.  Hence, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In November 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

The Board's decision on the claim for a higher initial rating for 
tinnitus is set forth below.  The claim for a higher initial 
rating for bilateral hearing loss is addressed in the remand 
following the order; this matter is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular disability rating 
authorized under VA's rating schedule.  


CONCLUSION OF LAW

The claim for an initial rating in excess of 10 percent for 
tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In this appeal, the Board notes that the Veteran has been 
notified of the basis for the denial, and has been afforded 
opportunity to present evidence and argument in connection with 
this claim.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent rating is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both ears, or 
in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2010).

As noted above, in a October 2009 rating decision, the RO, inter 
alia, granted service connection for tinnitus and assigned an 
initial 10 percent rating, effective December 29, 2008, the date 
of his claim to reopen.  The Veteran contends that a higher 
rating is warranted.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10 percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.  VA appealed this decision to the Federal 
Circuit and stayed the adjudication of tinnitus claims affected 
by Smith.  In Smith v. Nicholson, the Federal Circuit reversed 
the decision of the Court and concluded that the Court erred in 
not deferring to the VA's interpretation of its own regulations, 
38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The Board has considered all arguments advanced by the appellant 
and his representative; as indicated above, the Veteran has been 
assigned the maximum schedular rating available for his service-
connected tinnitus.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Therefore, the claim for higher 
rating must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a higher initial rating for bilateral 
hearing loss is warranted.

In this case, the most recent VA examination for bilateral 
hearing loss was in August 2009.  In his December 2009 NOD, the 
Veteran said that his hearing was worse than the what was shown 
on the August 2009 evaluation.  In his July 2010 substantive 
appeal, he said that his tinnitus was more severe than when it 
was last tested and that this also affected his hearing.  He also 
said that he had recently met with a VA audiologist who had 
determined that he was eligible to receive phonak hearing aids 
designed for individuals with "extreme" hearing loss.  

The Board finds that, in view of allegations of worsening 
disability since the August 2009 VA examination, more 
contemporaneous medical findings are needed to evaluate the 
disability remaining on appeal.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA 
Ear, Nose and Throat (ENT) examination (with audiological 
testing) by an appropriate physician, at a VA medical facility.  
The Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in a 
denial of the claim for higher rating (as the claim emanates from 
a reopened claim for service connection).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate with 
the claims file (a) copy (ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Charleston 
VA Medical Center (VAMC) and Myrtle Beach Community Based 
Outpatient Clinic (CBOC) dated through December 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for hearing loss from 
the Charleston VAMC and Myrtle Beach CBOC since December 2009, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Fenderson 
(cited to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Charleston 
VAMC and Myrtle Beach CBOC all records of 
evaluation and/or treatment for the Veteran's 
bilateral hearing loss, since December 2009.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher rating for bilateral 
hearing loss.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA ENT 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and report of examination should 
reflect consideration of the Veteran's 
documented history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The functional effects caused by bilateral 
hearing loss should be fully addressed, and 
the physician should provide an assessment of 
the impact of the Veteran's bilateral hearing 
loss in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher initial 
rating for bilateral hearing loss in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include consideration of whether staged 
rating, pursuant to Fenderson (cited to 
above), is appropriate.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well and clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).  The RO is reminded that this 
appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


